950 A.2d 208 (2008)
195 N.J. 429
In the Matter of Anthony Clyde JONES, an Attorney at Law.
No. D-86 September Term 2007
Supreme Court of New Jersey.
June 25, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-375, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that ANTHONY CLYDE JONES, formerly of TEANECK, who was admitted to the bar of this State in 1998, and who has been temporarily *209 suspended from the practice of law pursuant to Rule 1:20-15, since July 27, 2006 by Order of the Court filed June 27, 2006, should be reprimanded for violating RPC 1.15(a) (commingling personal and trust funds), RPC 1.15(d) (failing to properly maintain attorney trust account records) and RPC 5.5(a) (practicing law while ineligible);
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that ANTHONY CLYDE JONES is hereby censured; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.